Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Chu (US 9974040 A1) discloses a communication device configured to perform a ranging exchange prior to formation of a P2P group. In at least some scenarios, determination of the range prior to formation of the P2P group can avoid or reduce delays in connecting to a suitable communication device for a desired P2P feature. In an embodiment, the communication device uses fine timing measurement (FTM) to provide a more accurate and stable estimation of distances between communication devices. In some embodiments, a communication device performs a ranging exchange based on various power save features. In an embodiment, for example, a communication device performs a ranging exchange to avoid interference with a notice of absence feature and/or an opportunistic power save feature.
Lee et al. (US 20200366335 A1) discloses an electronic device that performs ranging by using an ultra wide-band (UWB) communication scheme and an operation method of the electronic device. The operation method of the first electronic device includes transmitting a first ranging control message (RCM) comprising interval information to a second electronic device, determining a first time to transmit a second RCM based on the interval information, determining a first RCM timing window (RTW) based on the first time, transmitting the second RCM to the second electronic device in the first RTW, and transmitting a third RCM at a second time in a second RTW, based on a failure to receive a response message corresponding to the second RCM within a specific time period in the first RTW, wherein the second time is a random time point in the second RTW.
Patil et al. (US 9439039 B1) discloses a method involves receiving (1204) a first message from the UE. The first message comprises at least one of a first request to participate in device-to-device (D2D) positioning or a second request to participate in D2D ranging. The determination is made (1206) at least one of whether to allow the UE to participate in D2D positioning or whether to allow the UE to participate in D2D ranging based on the received first message. A second message is transmitted (1210) to the UE based on the determination. The estimation accuracy can be improved by receiving D2D signals from many devices and by choosing good measurements. Using a larger bandwidth to broadcast the sequence can improve accuracy. The base station can allow a limited number of UEs to participate in D2D positioning and/or D2D ranging based on the first and second sets of resources, respectively, to avoid making excessive interference in the first and second sets of resources. The spatially precoded data streams arrive at the UE(s) with different spatial signatures, which enables each of the UEs to recover the one or more data streams destined for that UE.
Ellenbeck et al. (US 20210211858 A1) discloses a wireless device that transmits a colliding discovery response message with another responding device for a collision probability. This collision probability is governed by the number of devices in communication range of the initiating device (also known as the system load) as well as the number of available discovery resources (e.g., the discovery channels available for responding devices to respond on). When the collision probability is higher, the expected percentage of successful decodes of discovery response messages by the initiating device will be lower. Accordingly, higher collision probabilities can mean that it will take the initiating device longer to discover all responding devices in its vicinity. In other words, the discovery latency (the average time taken to discover a given responding device) may increase. Furthermore, the initiating device may also consume more power from repeatedly performing discovery over an extended period of time. In some cases, high system loads (e.g., in densely populated networks) can even lead to permanent collisions. It can therefore be advantageous to attempt to keep the collision probability below excessive levels.
However, the closest prior art of record, does not disclose “determining a first pixel representative of a first location of the first representation and a second pixel representative of a second location of the second representation; determining a separation value between the first pixel and the second pixel on the display screen; determining a ranging value based on the separation value; and providing the ranging value to the first instance of code as a response to the ranging function call, thereby enabling the first instance of code to use the ranging value for simulating a physical ranging measurement between two physical devices." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Independent claims 8 and 15 are citing the same or similar subject matter and are also allowed.
Dependent claims 9-14 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 16-20 are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/THOMAS J LETT/Primary Examiner, Art Unit 2677